Citation Nr: 0103658	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  95-35 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which continued the denial of the 
veteran's claim for service connection for a psychiatric 
disorder, other than PTSD, on the basis that new and material 
evidence had not been submitted to reopen that claim.  
Entitlement of the veteran to service connection for a 
psychiatric disorder was initially denied by the RO in a 
rating decision in July 1974 and attempts to reopen such 
claim were thereafter denied by the RO by final rating 
determinations, the most recent of which was entered in 
September 1991.

This matter was previously before the Board in May 1997, at 
which time it was remanded to the RO for additional 
development deemed necessary for compliance with due process 
requirements, including the retrieval of VA treatment records 
which were not actually contained within the claims folder, 
but which were found to be constructively of record pursuant 
to Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon the 
completion of the requested actions, the case has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  By a decision entered in September 1991, the RO most 
recently denied entitlement of the veteran to service 
connection for a psychiatric disorder, other than PTSD; 
notice of the denial action and of the veteran's appellate 
rights was provided to him by the RO in October 1991 
correspondence.

2.  No timely appeal of the September 1991 denial was 
thereafter initiated.

3.  The evidence added to the record since entry of the RO's 
determination in September 1991 at least in part bears 
directly and substantially upon the specific matter under 
consideration, is not duplicative or cumulative of previously 
submitted materials, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the claim to reopen for service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The rating decision of the RO in September 1991, denying 
entitlement of the veteran to service connection for a 
psychiatric disorder, other than PTSD, is final.  38 U.S.C.A. 
§ 7105(a), (b) (West 1991).

2.  Since entry of the RO's determination in September 1991, 
denying entitlement to service connection for a psychiatric 
disorder, other than PTSD, new and material evidence to 
reopen the previously denied claim has been presented.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial consideration of the veteran's entitlement to service 
connection for a psychiatric disorder, other than PTSD, was 
accorded by the RO by means of its rating decision of July 
1974.  Therein, the veteran's claim was denied and no timely 
appeal was thereafter perfected.  Further attempts to reopen 
such claim followed, the most recent of which was the subject 
of a rating decision of the RO in September 1991.  The basis 
of the September 1991 denial was that the medical evidence 
submitted had not shown that the veteran's claimed 
psychiatric disorder was related to his period of military 
service.  In the absence of a timely appeal of the RO's 
denial in September 1991 determination, such action became 
final.  38 U.S.C.A. § 7105(a), (b).  By virtue of the 
veteran's filing of a claim to reopen in May 1994, he now 
seeks to reopen his previously denied claim of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, with the presentation of new and material evidence.

By its remand in May 1997, the Board returned this matter to 
the RO so as to permit the RO to obtain information from the 
veteran and to secure records of his medical treatment.  The 
record reflects that the RO, on remand, repeatedly attempted 
to contact the veteran in an effort to determine what 
treatment he had received and retrieved extensive records of 
medical treatment compiled by VA and non-VA sources.  In 
addition, the veteran was afforded VA examinations 1998 and 
2000, although the Board had not requested the performance of 
such VA examinations in its prior remand.  In the context of 
the current appeal, the veteran argues that further medical 
input is needed to clarify the opinion offered by the VA 
examiner in January 2000, although he does not assert that 
the RO failed in any way to comply fully with the terms of 
the remand and the undersigned likewise finds that full 
compliance was achieved.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  It is noted that, pursuant to Stegall, a 
remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

While the case remained in remand status, the United States 
Court of Appeals for the Federal Circuit issued an opinion in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), wherein the 
Federal Circuit rejected the test for determining the 
materiality of evidence originally set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (evidence was deemed 
"material" when there was a reasonable possibility that the 
additional evidence presented, when viewed in the context of 
all the evidence, both new and old, would change the outcome 
of the claim) in favor of the test outlined in 3.156(a); that 
is, whether the newly presented evidence is so significant 
that it must be considered to decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  With the advent of the VCAA, the requirement 
that the claim be well grounded under 38 U.S.C.A. § 5107(a) 
has been eliminated, thus rendering the process a two-step 
one consisting of the first and third component parts set 
forth in Elkins, without regard to well groundedness.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

In addition, it is noted that, during the pendency of this 
appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

It is apparent that the RO set forth correctly in its 
supplemental statements of the case issued in June 1999 and 
July 2000 the legal authority governing the question of 
whether new and material evidence has been submitted, 
pursuant to Hodge and Elkins, both supra.  The case was 
returned to the Board, however, prior to the enactment of the 
VCAA in November 2000.  That notwithstanding, in light of the 
favorable action herein taken with respect to the newness and 
materiality of the evidence presented to reopen the 
previously denied claim, no possibility of prejudice to the 
veteran is found.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Similarly, all evidence needed to adjudicate the issue herein 
addressed on the merits has been obtained and no prejudice to 
the veteran would therefore result, despite the fact that the 
RO has not been afforded the opportunity to consider whether 
any additional notification or development actions are 
required under the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war, or during 
peacetime after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Evidence on file at the time of entry of the RO's decision in 
September 1991, denying the veteran's claim to reopen for 
service connection for a psychiatric disorder, other than 
PTSD, consisted of service medical records showing no 
psychiatric disorder at the time of an enlistment medical 
examination in June 1968.  A suicide attempt in December 1968 
due to the consequences of a period of being absent without 
leave to see his ailing foster mother was noted; an 
impression of anxiety along with an immature personality was 
recorded.  Due to complaints of worsening anxiety in 
September 1970, the veteran was again seen; the impressions 
were of immaturity and situational anxiety.  Psychiatric 
evaluation in October 1970 yielded a single diagnostic 
impression, that of a severe immature personality.  

Emergency room treatment is shown to have been received by 
the veteran in January 1974, due to marital problems that had 
led the veteran to a suicidal gesture.  VA examinations in 
April and July 1974 culminated in diagnoses of a depressive 
neurosis and passive-aggressive personality disorder, and a 
depressive neurosis in acute exacerbation, respectively.  
Various psychiatric hospitalizations, beginning in the 1980s, 
were also noted for treatment of variously diagnosed 
entities, including schizophrenia, atypical paranoid 
disorder, alcoholism, and an antisocial personality disorder.  
A VA psychiatrist in September 1989 found that it appeared 
that the veteran's condition in service was markedly 
different from more recent years and that the level of 
psychiatric difficulty was not as severe then as it was 
currently.

The evidence submitted since entry of the September 1991 
rating decision includes voluminous records of VA and non-VA 
treatment, including hospital care, received by the veteran 
from 1988 to 1999.  Also received are reports of VA 
examinations performed in September 1998 and January 2000, 
which in part reflect the veteran's assertion not of record 
in September 1991 or prior thereto that he had sustained 
burns about the body in service at the time of an explosion 
of jet fuel.  Based on the veteran's statement of in-service 
injury, it is apparent that the examining VA physician in 
January 2000 offered Axis I diagnoses of major depression and 
PTSD in partial remission and concluded the following:

One could not rule out his traumatic experience 
in service not being connected to his current 
depression.  There is, however, no evidence for 
active psychosis, mania, or delusional thinking.

The veteran's assertion regarding an in-service explosion of 
jet fuel and resulting burns to his body must be presumed as 
true, solely for purposes of determining whether new and 
material evidence has been presented.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  That being the case, the 
above-cited opinion of the VA examiner in January 2000 is 
found to constitute new and material evidence under 38 C.F.R. 
§ 3.156 (a), as it bears directly and substantially upon the 
specific matter under consideration, is not duplicative or 
cumulative of previously submitted materials, and by itself 
is so significant that it must be considered in order to 
decide fairly the merits of the claim to reopen for a 
psychiatric disorder, other than PTSD.  Based on the 
foregoing, the previously denied claim is reopened, but 
consideration of the merits of the reopened claim is deferred 
pending the completion of certain development requested 
below. 


ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a psychiatric disorder, other than PTSD.  To 
that extent alone, the appeal is granted.


REMAND

The issue considered by the Board above relates to a 
psychiatric disability, other than PTSD.  By VA examination 
dated in January 2000, the veteran was diagnosed as having 
PTSD.  The only stressor mentioned by the veteran during the 
examination was a reported traumatic injury sustained when 
the left side of his face was burned by jet fuel during 
service.  There has been no rating action on the issue of 
service connection for PTSD.  While this matter was discussed 
in a Supplemental Statement of the Case issued in July 2000, 
it was in the context of whether there was new and material 
evidence to reopen the claim as opposed to whether service 
connection was warranted for PTSD.  

In Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996), the Federal 
Circuit found that, for jurisdictional purposes, a claim 
based on the diagnosis of a new mental disorder states a new 
claim.  As the BVA is required to review all issues which are 
reasonably raised from all documents and oral testimony 
submitted prior to the BVA decision, the issue of service 
connection for PTSD will be considered in connection with 
this appeal.  See Douglas v. Derwinski, 2 Vet. App. 435, 439-
40 (1992) (en banc); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991), Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  

Further action by the RO is needed as to the reopened the 
claim of entitlement to service connection for a psychiatric 
disorder, other than PTSD and service connection for PTSD.  
Specifically, development is needed in order to obtain 
details from the veteran regarding the in-service explosion 
of jet fuel and attempt to verify same.  Further medical 
input is needed as to the relationship of any existing 
psychiatric disability to a claimed in-service explosion of 
jet fuel with resulting burn injuries to the veteran.  
Information is also need regarding the nature and extent of 
the burn injuries sustained by the veteran as a young child 
so as to help differentiate these two reported injuries.

If further medical examination is deemed to be necessitated, 
the veteran is hereby advised of the importance of appearing 
for such evaluation.  In that vein, the veteran's attention 
is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Inasmuch as further development is necessary, and so that 
full compliance with VCAA may be achieved, this matter is 
REMANDED to the RO for completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
that the RO will formally consider the 
issue of service connection for PTSD and 
the issue of service connection for a 
psychiatric disability, other than PTSD, 
on a de novo basis.  He should also be 
advised of his right to submit any 
additional argument and/or evidence in 
support of his claims.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
claimed psychiatric disorder.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated him for any 
psychiatric disorder before, during, and 
after his discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  
Furthermore, he should provide the names 
and address of any physicians or 
hospitals from whom he received treatment 
in childhood for burns.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request.  All VA treatment 
records, not already on file, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should also request from the 
veteran a comprehensive written statement 
containing as much detail as possible 
regarding the claimed in-service 
explosion of jet fuel leading to his burn 
injuries, as well as any other 
stressor(s) to which he alleges he was 
exposed in service and which led to the 
onset of his PTSD.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates of any and all incidents to within 
seven days, types and locations of the 
incidents, full names and service numbers 
of any other persons present, detailed 
descriptions of events, and any other 
identifying information.  In addition, he 
should specify the medical facilities or 
facilities which treated him for any 
injuries relating to the burns in 
service.  The veteran must be advised 
that this information is necessary to 
obtain supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  He must 
also be advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of the in-service 
stressors which the veteran claims led to 
the onset of any psychiatric disorder, 
inclusive of PTSD, such as statements 
from fellow servicemen or any current or 
former spouse.  

5.  The RO should through contact with 
the National Personnel Records Center 
and/or the United States Air Force (USAF) 
obtain a complete set of all of the 
veteran's service medical and personnel 
records.  In addition, a special search 
should be made for evidence of treatment 
of burns in service, if the veteran 
provides the approximate dates and places 
of such treatment.  Once obtained, such 
records should then be associated with 
the veteran's claims folder.

6.  The RO should contact the Social 
Security Administration (SSA) and request 
all medical and administrative records 
utilized by that agency with respect to 
any application by the veteran for SSA 
benefits.  All attempts to secure these 
records must be documented in the claims 
folder, and any records received should 
be associated therewith.

7.  If sufficient information is received 
from the veteran as to his stressor so 
that verification may be attempted, the 
RO should prepare a summary of all the 
claimed stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's Department of 
Defense Form 214 and the Department of 
the Air Force 7, or its equivalent, his 
service personnel records and all 
associated documents should then be sent 
to the United States Armed Services 
Center for Research of Unit Records Army 
(USASCRUR) and/or the USAF with a request 
to provide any information that may 
corroborate the veteran's alleged 
stressor(s).

8.  Following receipt of the 
USASCRUR/USAF report, as well as the 
completion of any additional development 
requested above or suggested by those 
agencies, the RO should prepare a report 
detailing the nature of any in-service 
stressful event(s), verified by the 
USASCRUR/USAF or through other documents.  
If no stressor is verified, the RO should 
so state in its report.  The report is 
then to be added to the claims file.  

9.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry 
for the purpose of determining the 
correct diagnosis and etiology of the 
veteran's existing psychiatric 
disorder(s).  The veteran's claims folder 
in its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to 
each of the following:  

(a)  Whether it is at least as likely as 
not that the veteran's depression, if 
any, is the result of an in-service 
explosion of jet fuel and resulting burn 
injuries to the veteran, or any other in-
service event?  If so, what is the proper 
diagnosis of the depression?

(b)  Whether the veteran has PTSD meeting 
the criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994), and, if so, whether it is at least 
as likely as not that the veteran's PTSD 
is the result of any verified in-service 
event?  

(c)  A detailed response is also 
requested as to whether the veteran has 
any other psychiatric disorder, and, if 
so, what is the diagnosis.  As to each 
such diagnosed disability, the examiner 
should note whether it is at least as 
likely as not that any such disability 
originated in service?  If not, the 
examiner should note whether the 
condition indisputably was present before 
service.  If so, is it at least as likely 
as not that the disability underwent an 
increase in severity in service.  If so, 
is any increase indisputably the result 
of the natural progress of the 
disability.  

Use by the examiner of the italicized 
standard of proof in formulating each 
response is requested.  

10.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

11.  Lastly, the RO should readjudicate 
the veteran's reopened claim of 
entitlement to service connection for a 
psychiatric disorder and the separate 
claim of service connection for PTSD, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000; 38 C.F.R. § 3.304(f) as amended 
March 7, 1997, see 64 Fed. Reg. 32807 
(1999); all pertinent case law; and, as 
applicable, 38 C.F.R. § 3.655.  

If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, inclusive, as 
applicable, of citation to 38 C.F.R. 
§ 3.655 and the regulations pertaining to 
a grant of service connection for PTSD.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.  The veteran and his 
representative are advised of the need to 
file a substantive appeal to the issue of 
service connection for PTSD if the Board 
is to consider this issue.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


